DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 1-2, 5-6, 8, 11-14 & 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamura et al. (US Patent No. 5,187,572) and further in view of Shizukuishi et al. (U.S. Patent Application 2010/0201797 A1); Ishihara et al. (U.S. Patent Application 2007/0046778 A1); Hefti et al. (U.S. Patent Application 2009/0202119 A1); and Fulghum (U.S. Patent Application 2002/0161282 A1).
Claim 1 & 5-6:  Nakamura teaches
an imaging apparatus (Abstract), comprising:
a display screen (Figure 14, Element 6)
a first illumination source configured to apply visible light to a tissue of a body that has a fluorescent substance [second] (Figure 1, Element 3B & 34)
a second illumination source configured to apply excitation light to the tissue so that a fluorescence is generated from the fluorescent substance [first] (Figure 1, Element 3A & 8) 
an optical filter configured to pass therethrough the visible light applied by the first illumination source and the fluorescence generated from the fluorescent substance (Figure 14, Element 310, 361 & 362)
a plurality of image sensors (Figure 26, Element 74 & 75)
an optical element [rotary filter
divide the visible light [three different transmission characteristics] that has passed through the optical filter into a plurality of component light beams (Col. 14, Line 19-21)
cause the plurality of component light beams to be incident on respective image sensors of the plurality of image sensors (Figure 26, Element 74 & 75 and Figure 14, Element 15a & 15b); and
cause the fluorescence to be incident on at least one of the plurality of image sensors, wherein the plurality of image sensors is configured to generate image signals based on the incidence of the plurality of component light beams and the incidence of the fluorescence (Col. 26, Line 5-8 and Col. 19, Line 56 - Col. 20, Line 3)
a circuit configured to:
read the image signals from the plurality of image sensors (Figure 14, Element 5 & 304) and
output image information based on the read image signals (Figure 14, Element 6); and
a central processing unit (CPU) (Figure 14, Element 5 & 308) configured to:
output, as a first field image information, the image information corresponding visible light (Figure 14, Element 52 & 53 and Col. 15, Line 10-65)
output, as a second field image information, the image information corresponding to the fluorescence wherein the image information corresponding to the visible light is based on the image signals read from the plurality of image sensors on 
the image information corresponding to the fluorescence is based on at least one of the image signals read from the at least one of the plurality of image sensors on which the fluorescence is incident; and output a one visible light image based on the first field image information (Figure 14, Element 52 & 53 and Col. 15, Line 10-65)
output a fluorescence image based on the second field image information (Figure 14, Element 52 & 53 and Col. 15, Line 10-65)
Nakamura fails to teach the imaging read/write timing as claimed.  However, Shizukuishi teaches:
a central processing unit (CPU) (Figure 1) configured to:
apply the light to the tissue during a first time frame (emission of B light, fig. 12);
stop the application of the light to the tissue during a second time frame, wherein
the circuit is further configured to read, during the second time frame, the image signals generated corresponding to the light during the first time frame (WCG2 even number line, fig. 12);
apply the light to the tissue during a third time frame (emission of special light 1, fig. 12; note that special light is for exciting fluorescence, par. 0156-0158);
stop the application of the light to the tissue during a fourth time frame, wherein
the circuit is further configured to read, during the fourth time frame, the image signals generated corresponding to the excitation light during the third time frame (wcg3, fig. 12; fluorescence excitation light, par. 0156-0158), and
the first time frame, the second time frame, the third time frame, and the fourth time frame are in this order with respect to a time axis (Figure 12) the first time frame, the second time frame, the third time frame and the fourth time frame are different from each other (Figure 12) in order to that may prevent a color divergence and improve an image quality (Para 0009)
Examiner’s Note:  The Examiner contends that the claim language within its broadest most reasonable interpretation is read on by the inherent timing nature of the time frames being the difference.  The Applicant needs to claim the difference in order for the specific type of difference to be interpreted into the claims.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Nakamura to include the timing as taught by Shizukuishi in order to prevent a color divergence and improve an image quality (Para 0009).
Nakamura and Shizukuishi fails to teach wherein the visible light image indicated an outline of the fluorescent substance.  However, Ishihara teaches wherein the visible light image indicated an outline of the fluorescent substance (Figure 27, Element 35E) to allow for smooth fluorescence observation and understanding its position relative to the visible image [normal image] (Page 1, Para 0003, 0014-0015 and Page 16, Para 0238).
Ishihara teaches generate an outline image [image synthesizing circuit 33E performs image combination processing] on the fluorescence image (Page 14, Para 0217).  Ishihara teaches wherein the outline image includes an outline portion of the fluorescent substance (Figure 27, Element 35E) and generate a combined image that includes the outline image and the visible light image (Page 14, Para 0217 and Page 16, Para 0238)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Nakamura and Shizukuishi to include the indication an outline the fluorescent substance to allow for smooth fluorescence observation and understanding its position relative to the visible image [normal image] as taught by Ishihara (Page 1, Para 0003, 0014-0015 and Page 16, Para 0238).
Nakamura, Shizukushi and Ishihara fail to teach wherein an area of the outline image other than the outline portion is transparent.  However, Hefti teaches wherein an area of the outline image other than the outline portion is transparent [contour lines] (Para 0045) in order to provide an objective and reproducible determination of the borders to avoid subjective perception of colors (Para 0015).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Nakamura, Shizukuishi and Ishihara to include the transparent outline as taught by Hefti in order to provide an objective and reproducible determination of the borders to avoid subjective perception of colors (Para 0015).
Nakamura, Shizukuishi and Ishihara fails to teach field rate and threshold value.  Hefti fails to teach field rate.  However, Fulghum teaches the fluorescence image includes a specific portion having a luminance value greater than a threshold value (Page 6, Para 0046-0047).  Fulghum teaches a field rate of each of the first field image information and the second field image information is based on the application of the visible light and the application of the excitation light (Page 1, Para 0011 & Page 7, Para 0055) in order to allow for quantitative images with a high refresh rate (Page 2, Para 0012).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Nakamura, Shizukuishi, Ishihara and Hefti to include the threshold and the field rate as taught by Fulghum in order to allow for quantitative images with a high refresh rate (Page 2, Para 0012).
Claim 2:  Nakamura teaches wherein the circuit is configured to read the image signals from the respective image sensors in an interlace system and output first field image information and the second field image information based on the image signals read from the respective image sensors in the interlace system (Figure 14, Element 6 & 304).  
Claim 8:  Nakamura teaches wherein the plurality of component light beams includes a red component, a blue component, and a green component (Col. 21. Line 54 – Col. 22, Line 9).
Claim 11:  Nakamura teaches further comprising an excitation-light filter configured to pass through the excitation light applied by the second illumination source in the wavelength range of about 755 nm to about 785 nm to pass therethrough (Figure 12). 
	Nakamura and Shizukuishi fail to teach the excitation-light filter configured to pass therethrough the second excitation light.
However, Ishihara teaches
excitation-light filter configured to pass therethrough the second excitation light apply by the illumination source in a wavelength range of about 755 nm to about 785 nm (Page 5, Para 0105; Page 20, Para 0295 and Page 6, Para 0116) in order to allow fluorescence observation and judging the status of lesions (Page 1, Para 0005-0006)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Nakamura and Shizukuishi to include the excitation-light filter configured to pass therethrough the second excitation light as taught by Ishihara in order to allow fluorescence observation and judging the status of lesions (Page 1, Para 0005-0006)
Claim 12:  Nakamura teaches wherein a transmission wavelength band of the excitation-light filter is narrowed by about 5 nm from each of a lower limit value and an upper limit value of a shield wavelength band of the optical filter (Figure 12).
Claim 14:  Nakamura teaches wherein the imaging apparatus is at least one of a flexible endoscope, a rigid endoscope, or a microscope (Figure 33, Element 202, 211 & 212).
Claim 16:  Nakamura teaches wherein the plurality of component light beams comprises at least a cyan component, a magenta component or a yellow component (Fig. 12, Element Mg, G, Ye and Cy).  The Examiner notes that the filters are claimed to complementary colors of magenta, yellow and cyan and not the lights.  However, in order to filter to the complementary colors the lights needs those components in order to pass through the filter.
Claim 17:  Nakamura teaches wherein the output of the image information of the visible light as the first field image information and the output of the image information of the fluorescence as the second field image information are based on an application timing of the visible light and an application timing of the excitation light (Figure 14, Element 52 & 53 and Col. 15, Line 10-65).
Claim 18:  Nakamura and Shizukuishi does not teach CMOS. However, Ishihara teaches wherein the plurality of image sensors are complementary metal oxide semiconductor (CMOS) image sensors that generate the image signals (Page 5, Para 0103) as a well-known alternative expedient (Page 5, Para 0103) to replace CCD as taught by Nakamura (Figure 14, Element 17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Nakamura and Shizukuishi to replace the CCD with CMOS as taught by Ishihara as a well-known expedient within the art of imaging (Page 5, Para 0103).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamura et al. (US Patent No. 5,187,572); Shizukuishi et al. (U.S. Patent Application 20100201797 A1); Ishihara et al. (U.S. Patent Application 2007/0046778 A1); Hefti et al. (U.S. Patent Application 2009/0202119 A1) and Fulghum (U.S. Patent Application 2002/0161282 A1) and further in view of Morris (Morris, Stephen. “Real-Time Multi-Wavelength Fluorescence Imaging of Living Cells”. Biotechniques. 1990 Mar;8(3) 296-308; previously enclosed).
Claim 4:  Nakamura teach a first [ICG] and second [NADH] fluorescent substance (Col. 15, Line 19-36 & 54-60).  Nakamura teaches a first [second] (Figure 1, Element 3B & 34) and second illumination [first] (Figure 1, Element 3A & 8).  Nakamura and Shizukuishi fail to specifically teach the applying the first and second excitation light to generated fluorescence from the first and second fluorescent substance.
However, Ishihara teaches
the second illumination source (Page 20, Para 0295) comprises 
a first excitation-light illumination source configured to configured to apply the first excitation light to the first fluorescent substance  (Page 6, Para 0121) and 
a second excitation-light illumination source configured to apply the second excitation light to the second fluorescent substance (Page 21, Para 0300) 
the first fluorescent substance generates first fluorescence by the application of the first excitation light (690 nm to 740 nm) (Page 6, Para 0121)
the second fluorescent substance generates second fluorescence by the application of the second excitation light (680 nm to 780 nm) (Page 21, Para 0300)
the second excitation light is different from the first excitation light (different ranges) in order to allow fluorescence observation and judging the status of lesions (Page 1, Para 0005-0006)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Nakamura and Shizukuishi to include the observation of the first and second fluorescence as taught by Ishihara in order to allow fluorescence observation and judging the status of lesions (Page 1, Para 0005-0006)Nakaumra teaches
the optical filter comprises 
a first optical filter (Figure 16a, Element 361) and 
the first optical filter is configured to pass therethrough the visible light (Figure 16a, Element 361a) and the first fluorescence and shield the first excitation light (Figure 16a, Element 361b-d)
a second optical filter (Figure 16b, Element 361)
the optical element is configured to divide the visible light having passed through one of the first optical filter and the second optical filter into a plurality of component light beams, cause the divided component light beams to be incident on the respective image sensors, and causes the first fluorescence and the second fluorescence to be incident on at least one of the plurality of image sensors (Figure 14, Element 362 & 17)
the CPU is configured to alternately switch between the visible light, the first excitation light, and the second light based on a timing of the switching, between the first optical filter and the second optical filter, and alternately output the image information of the visible light, image information of the first fluorescence, and image information of the second fluorescence, the image information of the first fluorescence being based on at least one of the image signals read from the at least one of the image sensors on which the first fluorescence is incident, the image information of the second fluorescence being based on at least one of the image signals read from the at least one of the image sensors on which the second fluorescence is incident (Figure 14, Element 52 & 53 and Col. 15, Line 10-65)
Nakamura and Shizukuishi fail to teach the second optical filter being configured to pass therethrough the visible light and the second fluorescence and shield the second excitation light.
However, Ishihara teaches
the second optical filter is configured to pass therethrough the visible light and the second fluorescence and shield the second excitation light (Page 20, Para 0295 and Page 5, Para 0105) in order to allow fluorescence observation and judging the status of lesions (Page 1, Para 0005-0006)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Nakamura and Shizukuishi to include the observation of the first and second fluorescence as taught by Ishihara in order to allow fluorescence observation and judging the status of lesions (Page 1, Para 0005-0006)
Nakamura, Shizukuishi, Ishihara, Hefti and Fulghum fails to teach a plurality of types of fluorescent substances comprising a first fluorescent substance and a second fluorescence.
However, Morris teaches a plurality of types of fluorescent substances comprising a first fluorescent substance is different from the second fluorescence [multiple dyes] (Abstract) in order to provide a powerful, inexpensive tool for studying the real-time kinetics of changes in living cells (Abstract).  Morris teaches teaches the tissue comprises a first fluorescent substance and a second fluorescent substance (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Nakamura, Shizukuishi, Ishihara, Hefti and Fulghum to include the observation of the first and second fluorescence as taught by Morris in order to provide a powerful, inexpensive tool for studying the real-time kinetics of changes in living cells (Abstract).

Claim(s) 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamura et al. (US Patent No. 5,187,572); Shizukuishi et al. (U.S. Patent Application 20100201797 A1); Ishihara et al. (U.S. Patent Application 2007/0046778 A1); Hefti et al. (U.S. Patent Application 2009/0202119 A1) and Fulghum (U.S. Patent Application 2002/0161282 A1) and further in view of Oshima et al. (US Patent No. 5,251,068).
Claim 7:  See the rejection in Section 5.  Nakamura, Shizukuishi, Ishihara, Hefti and Fulghum fail to teach an optical element to divide the visible light into the plurality of component light beams.  However, Oshima teaches wherein each of the angled surfaces include a filter coating [prism] (Figure 1; Abstract; Claim 1; Col. 1, Line 9-13, 22-32 & 44-50) in order to divide a light beam into a plurality of color components and direct the color light to the respective direction (Col. 1, Line 9-13 and 27-32)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Nakamura, Shizukuishi, Ishihara, Hefti and Fulghum to include the prisms as taught by Oshima in order to divide a light beam into a plurality of color components and direct the color light to the respective direction (Col. 1, Line 9-13 and 27-32)

Claim(s) 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamura et al. (US Patent No. 5,187,572); Shizukuishi et al. (U.S. Patent Application 20100201797 A1); Ishihara et al. (U.S. Patent Application 2007/0046778 A1); Hefti et al. (U.S. Patent Application 2009/0202119 A1) and Fulghum (U.S. Patent Application 2002/0161282 A1) and further in view of Oshima et al. (US Patent No. 5,251,068).
Claim 10:  Nakamura, Shizukuishi, Ishihara, Hefti and Fulghum fail to teach an optical element to divide the visible light into the plurality of component light beams.  However, Oshima teaches wherein each of the angled surfaces include a filter coating (Figure 1; Abstract; Claim 1; Col. 1, Line 9-13, 22-32 & 44-50) in order to divide a light beam into a plurality of color components and direct the color light to the respective direction (Col. 1, Line 9-13 and 27-32)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Nakamura, Shizukuishi, Ishihara, Hefti and Fulghum to include the prisms as taught by Oshima in order to divide a light beam into a plurality of color components and direct the color light to the respective direction (Col. 1, Line 9-13 and 27-32)

Claim(s) 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamura et al. (US Patent No. 5,187,572); Shizukuishi et al. (U.S. Patent Application 20100201797 A1); Ishihara et al. (2007/0046778 A1); Hefti et al. (U.S. Patent Application 2009/0202119 A1) and Fulghum (U.S. Patent Application 2002/0161282 A1) and further in view of Burnett et al. (U.S. Patent 7,136,098 B1). 
Claim 15:  Nakamura teaches visible light and excitation light (Figure 1, Element 3A & 8 and Figure 1, Element 3B & 34). Nakamura, Shizukuishi, Ishihara, Hefti and Fulghum fail to teach control based on a size of an image-capturing area.  Burnett teaches wherein at least one of an illumination light amount [controlling the brightness of visual image] of the visible light is controlled based on a size of an image-capturing area (Col. 6, Line 40-47) in order to have the likelihood that the image will be "washed-out" or glared be significantly reduced (Col. 2, Line 8-10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Nakamura, Shizukuishi, Ishihara, Hefti and Fulghum to include the control as taught by Burnett in order to have the likelihood that the image will be "washed-out" or glared be significantly reduced (Col. 2, Line 8-10).

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-8 and 10-12 & 14-18 have been considered but are moot because the arguments do not apply to the manner in which the references are being used in the current rejection.  The Applicant submitted arguments with regard to the newly amended claim subject matter.  The Examiner has appropriately amended the rejection in response to the amendment of the Applicant.  All remaining pertinent arguments have been addressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HB/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793